United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL PROTECTIVE SERVICE,
NATIONAL PROTECTION & PROGRAMS
DIRECTORATE, Boise, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1430
Issued: January 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 18, 2012 appellant, through his attorney, filed a timely appeal of the March 14,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying his
traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury on October 27, 2011 while in the performance of duty.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 17, 2011 appellant, then a 54-year-old police inspector, filed a traumatic
injury claim alleging that at 1:00 p.m. on October 27, 2011 he sustained Guillain-Barre
Syndrome. He related that, while on duty in Baker City, Oregon, he had lunch and became ill
with food poisoning. Appellant had neurologic damage and paralysis of his bilateral legs, arms
and hands. He stopped work on October 31, 2011. Appellant’s regular work hours were from
6:00 a.m. to 4:00 p.m., Monday through Thursday.
On the claim form, Derno L. Rocca, an area commander, stated that appellant was in the
performance of duty on October 27, 2011.
Hospital emergency room records dated November 1, 2011 provided a diagnosis of
bilateral upper and lower extremity weakness. The record contains November 1, 2011 laboratory
test results. Progress notes dated November 2 through 22, 2011 from Dr. Jackie J. Whitesell, a
Board-certified neurologist, advised that appellant had Guillain-Barre Syndrome.
By letter dated February 9, 2012, OWCP advised appellant that when his claim was
initially received it appeared to be a minor injury that resulted in minimal or no lost time from
work. Based on this criteria and the fact that the employing establishment did not controvert
continuation of pay or challenge the merits of the case, payment for a limited amount of medical
expenses was administratively approved. As appellant’s claim had not been formally considered
it was reopened because his medical bills exceeded $1,500.00. He was advised to submit
additional factual evidence in support of his claim. Appellant was afforded 30 days to submit the
requested evidence. He did not respond.
On February 9, 2012 OWCP requested that the employing establishment submit evidence
regarding appellant’s travel status and work duties on October 27, 2011. It was asked to provide
whether he was on travel or temporary duty status at the time of the injury, when and where he
last performed his official duties, the purpose of the trip, where he was traveling to when the
accident occurred and when and where was he expected to perform his next official duty.
During a February 9, 2012 telephone conference Commander Rocca advised OWCP that
he was appellant’s partner. They were on temporary duty for the day in Baker City, Oregon.
Commander Rocca stated that he and appellant were affected by the lunch they ate at a
restaurant. He ate pork and appellant ate turkey and mashed potatoes. Commander Rocca stated
that he suffered from intestinal upset which was not as serious as appellant’s condition. He
could not recall the name of the restaurant.
In a November 2, 2011 report, Dr. Ryan D. Heyborne, Board-certified in emergency
medicine, advised that appellant had upper and lower extremity weakness.
By letter dated February 14, 2012, the employing establishment stated that appellant was
not on temporary duty. He was on a regular directed patrol within his area of responsibility at an
assigned federal facility. Appellant last performed his official duties at Wheeler Federal
Building, 1550 Dewey Street, Baker City, Oregon. The purpose of the trip was for him to

2

perform regular patrol and tenant contact at the federal facility. He was enroute to his area of
responsibility in Boise, Idaho to perform his next official duty.
In a March 14, 2012 decision, OWCP denied appellant’s claim, finding that his
October 27, 2011 injury did not arise in the performance of duty. It found that he did not submit
the requested factual evidence to establish that the injury or incident occurred as alleged. OWCP
further found that the evidence was insufficient to establish that appellant sustained food
poisoning while on patrol in Baker City, Oregon.
LEGAL PRECEDENT
FECA provides for the payment of compensation for the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.2 The phrase
sustained while in the performance of duty in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of arising out of and in the course of
employment.3
To arise in the course of employment, an injury must occur at a time when the employee
may reasonably be said to be engaged in the master’s business, at a place where he may
reasonably be expected to be in connection with the employment and while he was reasonably
fulfilling the duties of his employment or engaged in doing something incidental thereto.4
The Board has recognized as a general rule that off-premises injuries sustained by
employees having fixed hours and places of work while going to or coming from work or during
a lunch period, are not compensable, as they do not arise out of and in the course of employment.
Rather, such injuries are merely the ordinary, nonemployment hazards of the journey itself,
which are shared by all travelers.5 This is generally known as the coming and going rule.6 Due
primarily to the myriad of factual situations presented by individual cases over the years, certain
exceptions to the general rule have developed where the hazards of travel may fairly be
considered a hazard of employment. Exceptions to the general coming and going rule have been
recognized, which are dependent upon the relative facts to each claim: (1) where the
employment requires the employee to travel on the highways; (2) where the employer contracts
to and does furnish transportation to and from work; (3) where the employee is subject to
emergency calls, as in the case of firemen; (4) where the employee uses the highway to do
something incidental to his or her employment with the knowledge and approval of the

2

Id. at § 8102(a).

3

Valerie C. Boward, 50 ECAB 126 (1998).

4

R.A., 59 ECAB 581 (2008); Mary Keszler, 38 ECAB 735 (1987).

5

See John M. Byrd, 53 ECAB 684 (2002); see also Gabe Brooks, 51 ECAB 184 (1999); Thomas P. White, 37
ECAB 728 (1986); Robert F. Hart, 36 ECAB 186 (1984).
6

See R.C., 59 ECAB 427 (2008).

3

employer; and (5) where the employee is required to travel during a curfew established by local,
municipal, county or state authorities because of civil disturbances or other reasons.7
Where an employee is on temporary-duty assignment away from his federal employment
he is covered by FECA 24 hours a day with respect to any injury that results from activities
essential or incidental to his temporary assignment.8
The Board has recognized that Larson, in his treatise, The Law of Workers’
Compensation, sets forth the general criteria for performance of duty as it relates to travel
employees or employees on temporary-duty assignments as follows:
“Employees whose work entails travel away from the employer’s premises are
held in the majority of jurisdictions to be within the course of their employment
continuously during the trip, except when a distinct departure on a personal errand
is shown. Thus, injuries arising out of the necessity of sleeping in hotels or eating
in restaurants away from home are usually held compensable.”9
ANALYSIS
OWCP determined that appellant did not sustain an injury arising in the performance of
duty on October 27, 2011. The Board finds that this case is not in posture for decision.
The evidence establishes that, although appellant became ill during his normal work
hours, it did not occur on the employing establishment premises. Appellant argued that he was
on duty in Baker City, Oregon when he developed food poisoning after eating lunch at a
restaurant. Commander Rocca supported his contention, stating that appellant was in the
performance of duty on October 27, 2011 as they were on temporary duty in Baker City, Oregon.
Subsequently, the employing establishment contradicted this statement, contending that appellant
was not on temporary duty but instead was on a regular directed patrol assignment at the
Wheeler Federal Building in Baker City. The Board notes that there is no evidence of record as
to whether this was a fixed place of employment where he regularly performed most of his duties
or whether he performed the majority of his duties at sites located off of the employing
establishment premises and should be considered an off-premises worker. Based on the
conflicting evidence of record, the Board is unable to make a fully informed adjudication of the
performance of duty issue. OWCP failed to make a determination as to whether appellant was
on temporary duty as he contended, had a fixed place of employment as contended by the
employing establishment or was an off-premises worker. The case shall be remanded to OWCP
to obtain additional evidence from the employing establishment regarding appellant’s
employment status to be followed by a de novo decision on the merits determining whether he
sustained an injury in the performance of duty.
7

Melvin Silver, 45 ECAB 677 (1994); Estelle M. Kasprazak, 27 ECAB 339 (1976); see also Federal (FECA)
Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.6(a)(1) (August 1992).
8

See Susan A. Filkins, 57 ECAB 630 (2006); Cherie L. Hutchings, 39 ECAB 639 (1988).

9

A. Larson, The Law of Workers’ Compensation § 25.01 (2008); see also Susan A. Filkin, supra note 8;
Lawrence J. Kolodzi, 44 ECAB 818 (1993).

4

CONCLUSION
The Board finds that the case is not in posture for decision regarding whether appellant
was injured on October 27, 2011 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 14, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further consideration
consistent with this decision.
Issued: January 9, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

